Citation Nr: 1536468	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim         of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cerebrovascular accident (CVA).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial compensable rating for left ear hearing loss.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, May 2012, and December 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The claim for entitlement to service connection for an acquired psychiatric disorder has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been submitted to reopen the  claims for service connection for hypertension and CVA, the claim for service connection for headaches, the claim for an initial compensable rating for left ear hearing loss, and the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2007 rating decision denied the claim for service connection for headaches; the Veteran submitted a notice of disagreement, but he did not perfect the appeal and the June 2007 rating decision became final. 

2.  The additional evidence presented since last final denial provides some information that, when considered with the other evidence of record, relates to      an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for headaches.

3.  At his April 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for withdrawal of the claim for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or   when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran initially sought service connection for headaches as secondary to hypertension in January 2006.  In a rating decision dated in June 2007 the RO denied the claim based on the finding that there was no evidence that the claimed disability was incurred in service or was caused by service.  The RO also denied a claim of service connection for hypertension and determined that there was no legal basis upon which to award service connection for headaches on a secondary basis.  The Veteran was informed of the decision and of his appellate rights, and he filed a timely notice of disagreement with this decision, but he did not perfect his appeal following the May 2008 statement of the case.  Accordingly, the June 2007 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record when the claim was last denied included the Veteran's service treatment records, VA outpatient treatment records, and written statements asserting that his headaches were due to service or were secondary to hypertension.  The service records show that on service induction examination in May 1972 the Veteran endorsed a history of severe frequent headaches.  The Veteran was seen for migraine headache in May 1973.  After service, VA outpatient treatment records starting in 2000 noted headaches that had onset in service.  In a statement dated April 2008, the Veteran's VA treating physician, Dr. M.L.G., reported onset of headaches during service and opined that it was also more likely than not that the headaches and the related stress and disability contributed to his elevated blood pressure.   

The Veteran filed a request to reopen the claim in October 2008.  The evidence received since the prior final denial includes VA treatment records, Social Security Administration records, VA examination reports that found the Veteran's headaches were not migraines, and testimony from the Veteran asserting that he has been diagnosed with hemiplegic migraines and the condition had been symptomatic since service.  Reportedly, his performance evaluations decreased during service because of missed duty due to headaches.  VA treatment records in 2011 recorded an impression of likely complex migraine headaches, rule out cluster headaches.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for headaches is reopened.

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his Board hearing in April 2015, the Veteran withdrew the issue of service connection for right ear hearing loss from appellate consideration.  The transcript  of the hearing has been reduced to writing and is of record.  Thus, this appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

As new and material evidence has been presented, the claim for service connection for headaches is reopened, and to this extent only the appeal is granted.

The appeal concerning the claim for service connection for right ear hearing loss is dismissed. 


REMAND

Having reopened the claim for service connection for headaches, the Board notes that additional development is necessary before further appellate review on the merits.

The service treatment records show that on service induction examination in May 1972 the Veteran endorsed a history of severe frequent headaches, and in May 1973 he was seen for migraine headache.  After service, VA outpatient treatment records starting in 2000 noted headaches that the Veteran reported began in service.  In a statement dated April 2008, the Dr. M.L.G. reported onset of headaches during service, however, no rationale in support of the statement was provided.  A VA examiner in November 2011 noted that the current headaches were not typical       of migraine headaches in that they seemed, by history, to be associated with hypertensive episodes, as well as obstructive sleep apnea.  The examiner concluded that it was not likely that the headaches described were migraine headaches.  However, the examiner did not address whether the Veteran's headache disorder pre-existed service and was aggravated by service, or had their onset in or are related to service.  Given the Veteran's complaints of headaches in service, this issue must be addressed by an examiner.  

Additionally, at the April 2015 Board hearing, the Veteran testified that during service his performance evaluations decreased because of missed duty due to headaches.  A complete copy of his personnel file should be obtained and associated with  the claims file.  

Next, in the April 2008 medical opinion report Dr. M.L.G. opined that the Veteran's headaches more likely than not contributed to his elevated blood pressure.  Likewise,  VA clinical treatment notes showed that the likely etiology for prior lacunar infarcts was chronic poorly controlled hypertension as this was a significant risk factor for this type of CVA.  Thus, the Veteran's application to reopen the claim for service connection for hypertension is inextricably intertwined with his claim for service connection for headaches, and his claim for CVA is intertwined with the claim for hypertension.  Additionally, the Veteran contends that he is unemployable due to his headaches.  The Board thus finds that the Veteran's claim for TDIU is inextricably intertwined with the claim for service connection for headaches.  As such, these matters are also remanded.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

On remand, relevant ongoing VA treatment records should also be obtained.

Finally, the Veteran submitted a timely notice of disagreement with the evaluation assigned for left ear hearing loss in the December 2012 rating decision.  However,  it does not appear that the AOJ has issued a statement of the case in response to   the Veteran's May 2013 notice of disagreement.  Thus, remand of the issue of entitlement to an initial compensable rating for left ear hearing loss for issuance of a Statement of the Case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Unless such issue was expressly withdrawn, issue a Statement of the Case which addresses the issue of entitlement to an increased initial rating for left ear hearing loss, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain copies of the Veteran's entire service personnel file.  All attempts to procure records should be documented in the file.  If the personnel records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard.

3.  Obtain relevant ongoing VA treatment records not already in the claims file.  If no relevant records exist, the Veteran should be notified of such.

4.  After completion of the above directives, schedule the Veteran for a VA headache examination to address whether the Veteran's headaches are related to service. The examiner must review the claims file in conjunction with the examination.  Any indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran the examiner should respond to the following:

 a) Please provide a diagnosis for any headache disorder found.

 b)  Is the Veteran's current headache disability at least as likely as not (50 percent probability or greater) related to or a continuation of the complaint of migraine headache in May 1973? 

 c) If the Veteran's current headache disability is related the in-service complaint, did the Veteran have a headache disorder which clearly existed prior to service?  Please explain why or why not.  In rendering the opinion, please address the significance of the Veteran's positive answer to the question concerning frequent or severe headaches on the May 1972 Report of Medical History.  

 d) If the Veteran did have a pre-existing headache disorder, did such condition undergo a permanent worsening (as opposed to a temporary exacerbation of symptoms) during service?  Please explain why or why not.

 e)  If the pre-existing headache disorder did undergo a permanent worsening during service, was that worsening clearly the result of the natural progression of the disorder (versus events in service)?  Please explain why or why not. 

 f)  If the pre-existing headache disorder was permanently worsened beyond normal progression (aggravated), is the current headache disability related to that in-service aggravation?

A rationale for the opinions expressed should be provided.

5.  After undertaking any additional development deemed necessary, readjudicate the claim for service connection for headaches, the application to reopen the claims for service connection for hypertension and CVA, and the claim for entitlement to a TDIU.  If the benefits sought on appeal remain denied, the appellant should be furnished   a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


